DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Apeal Brief filed on 9/12/22, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115     
                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66-76 and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Onyshkevych et al., US Patent Application Publication no. 2002/0138170 [Onyshkevych], in view of Karpas et al., US Patent Application Publication no. 2015/0157822 [Karpas].
Regarding claims 66 and 76, Onyshkevych discloses a method of manufacturing a customized wearable article comprising: 
a) obtaining image data regarding a subject's body or portion thereof, wherein the image data comprises information selected from shape, size, scale and dimension [body dimension measurements from are obtained from a three-dimensional scan, paragraphs 0115, 0146 and 0151]; 
b) creating a three dimensional (3D) virtual image of the subject's body or portion thereof using the image data regarding the subject's body or portion thereof [a three-dimensional scan is taken and body dimension measurements are used to create a three-dimensional simulation of the customer’s body, paragraphs 0115, 0119 and 0119]; 
c) modifying the 3D virtual image in order to augment, reduce, or otherwise change a feature of the subject's body or portion thereof [customer fit preferences (e.g. loose fit or snug fit) are determined and personal preference scaling factors are applied to all parts of the body or localized to individual dimensions or regions, paragraphs 0066, 0084 and 0126]; and 
d) utilizing the modified 3D virtual image to create a virtual customized wearable article comprising:
customizing the virtual wearable article utilizing the modified virtual image of the subject of step (c) and creating the customized wearable article [the customer can use the system to design or specify made to measure and fully customized clothes, paragraph 0134].
Onyshkevych discloses that the customer selects a garment from a garment set and receives a listing of retailers that sell the appropriate size for the selected garment when the system is used to search for appropriately sized pre-made garments based on customer body scan and fit preference data [paragraph 0156], but does not explicitly disclose that the customer selects the garment from a set of garments when using the system for made to measure and fully customized clothes.  However, it would’ve been obvious to one of ordinary skill in the art that, similar to the case of searching for an appropriately sized pre-made garment, the customer would also have to select a garment from a set of garments in order to have a template to apply customizations to  when using the system for made to measure and fully customized garments based on the customer’s body scan and fit preference data.   
Onyshkevych further discloses that the system may be used for made to measure garments including clothing, shoes, gloves hats, protective gear, medical devices and prosthetic devices, but does not disclose specifically how the garments are manufactured.  Like Onyshkevych, Karpas discloses a system of manufacturing custom garments based on user 3D body scan data.  Specifically, Karpas discloses custom manufacturing garments, such as medical devices, eyeware, footware or other apparel using 3D printers [paragraph 0075].  Since it was known in the art before the effective filing date of the claimed invention to use 3D printers to manufacture custom garments, it would have been obvious to one of ordinary skill in the art to use known 3D printing technology to manufacture the made to measure garments in Onyshkevych.
Regarding claims 67 and 68, Onyshkevych and Karpas, as described above, disclose capturing a 3D body scan image and modifying the image based on user fit preferences.  Onyshkevych and Karpas do not disclose using a CAD program to obtain and modify the 3D body scan image data.  Examiner takes official notice that CAD programs were conventionally used before the effective filing date of the claimed invention to input scanned 3D image data and allow for users to modify the 3D image data.  Accordingly, it would have been obvious to one of ordinary skill in the art to use a conventional CAD program in Onyshkevych and Karpas to obtain and modify the 3D body scan image data.
Regarding claim 69, Onyshkevych further discloses that the step of customizing the virtual wearable article utilizing the modified 3D virtual image comprises the step of customizing a feature of the virtual wearable article selected from size, shape, and/or thickness [customer fit preferences (e.g. loose fit or snug fit) are determined and personal preference scaling factors are applied to all parts of the body or localized to individual dimensions or regions, paragraphs 0066, 0084 and 0126].
Regarding claim 70, one of ordinary skill in the art would realize that a 3D printed garment inherently would comprise either a single type of material or two or more types of materials.
Regarding claims 71 and 72, Karpas further discloses that a creation tool is utilized to create a computer readable script that includes information regarding the modified 3D virtual image, wherein the computer readable script identifies the virtual wearable article from the article set and utilizes the image data of the modified 3D virtual image to customize the virtual wearable article [a computational geometry processor is configured to fit a generic model of the selected medical device and generate a unique model of the custom fit and then convert the unique model into one or more STL or other manufacturing instructions tailored for 3D printers, paragraph 0077]. 
Regarding claim 73, Karpas further discloses that the computer readable script encodes a graphical user interface through which a user can modify virtual wearable article data in the computer readable script [biodata interface configured to use a patient’s personal data to alter the size, shape or features of the mask, paragraph 0077].  Karpas does not explicitly disclose that the biodata interface is a graphical user interface.  Examiner takes official notice that graphical user interfaces were conventionally used in computing devices before the effective filing date of the claimed invention for data input.  Accordingly, it would have been obvious to one of ordinary skill in the art to implement the biodata interface in Karpas as a graphical user interface. 
Regarding claims 74 and 75, Onyshkevych further discloses that the step of customizing the virtual wearable article utilizing the modified 3D virtual image utilizes software, located on a local computer or on a remote retailer's server accessible via the internet, that modifies a virtual wearable article from an article set with information selected from size, shape, scale and dimension encoded within the modified 3D virtual image, wherein information encoding the virtual wearable article is stored on a retailer's data server [the customer can create customized clothes on an on-line retailer’s site, paragraph 0134].
Regarding claims 79 and 80, Onyshkevych further discloses that the customer body scan data may be modified based on customer preferences, such as a tight fit or a loose fit [paragraphs 0084 and 0126].  Onyshkevych and Karpas do not specifically disclose modifying the body scan dimensions of a customer’s chest or waist, but one of ordinary skill in the art would realize that modifications to specific body areas are design choices that are selected based on the particular needs of a customer.  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the Onyshkevych and Karpas system to produce made to measure garments that reduce apparent waist size or augment apparent chest size of a customer. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 15, 2022